MEMORANDUM **
Jia Huan Chen appeals from the 78-month sentence imposed upon re-sentencing, following his jury trial conviction for conspiracy to collect extensions of credit by extortionate means and collection of extensions of credit by extortionate means, in violation of 18 U.S.C. §§ 2 and 894. Wei Jun Chen appeals from his guilty-plea conviction and 78-month sentence imposed upon re-sentencing for conspiracy to collect extensions of credit by extortionate means and collection of extensions of credit by extortionate means, in violation of 18 U.S.C. §§ 2 and 894.
In appeal no. 06-10336, Jia Huan Chen contends that the district court failed to provide notice of its intent to sentence him outside the range suggested by the Sentencing Guidelines as required by Federal Rule of Criminal Procedure 32(h). See United States v. Evans-Martinez, 448 F.3d 1163, 1167 (9th Cir.2006). In light of this court’s holding in United States v. Evans-Martinez, we vacate Jia Huan Chen’s sentence and remand for proceedings consistent with its holding. See id.
In appeal no. 06-10341, pursuant to An-ders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Wei Jun Chen’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal in case no 06-10341.
Accordingly, counsel’s motion to withdraw is granted, and the district court’s judgment is affirmed in case no. 06-10341.
*582Case no. 06-10336 is VACATED and REMANDED.
Case no 06-10341 is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.